FELED

IN THE UNITED sTATES DISTRICT CoURT AFR 15 mg
FOR THE DISTRICT oF MONTANA , _ tow
BILLINGS DIVIsIoN C'Z'§;#c?£'i§§§itana

B¢`ilings

UNITED STATES OF AMERICA,
CR 12-28-BLG-SPW

Plaintiff,
vs. ORDER

TYLER DALE MEDICINE HORSE,

 

Defendant.

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently scheduled for Wednesday, April 24, 2019 at 3:30
p.m., is VACATED and reset to commence on Thursday, April 25, 2019 at 1:30
p.m.

The Clerk shall forthwith notify the parties of the making of this Order.

_>f»¢\.
DATED this 45 day of April, 2019.

/sUsAN P. WATTERS
United States District Judge

